UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                                    )
A.N.S.W.E.R. COALITION,                             )
                                                    )
               Plaintiff,                           )
                                                    )
       v.                                           )         Civil Action No. 05-0071 (PLF)
                                                    )
KEN SALAZAR, Secretary,                             )
  United States Department of the Interior, et al., )
                                                    )
               Defendants.                          )
__________________________________________)


                           MEMORANDUM OPINION AND ORDER

               On August 4, 2010, the Court referred this case to Magistrate Judge Alan Kay for

the purpose of conducting an in camera review of documents that were withheld or produced in

redacted form by the National Park Service (“NPS”) in connection with plaintiff’s request for

discovery in this case. Magistrate Judge Kay personally reviewed thirteen separate documents

consisting of 42 pages in conjunction with the Declaration of Linda A. Mendelson-Ielmini, the

Acting Regional Director of NPS’ National Capital Region. In her Declaration, Ms.

Mendelson-Ielmini states that she determined that the attorney-client privilege applied to the

thirteen documents and that they therefore should be withheld in full. While there is some

discussion in the parties’ papers about the work product and deliberative process privileges, it is

clear that Magistrate Judge Kay’s determinations were based exclusively on the attorney-client

privilege, and the parties seem to agree that that is the only privilege at issue. In considering

plaintiff’s objections to Magistrate Judge Kay’s Memorandum Order, the Court therefore limits

its review to the attorney-client privilege question.
               When a party objects to a magistrate judge’s determination with respect to a

non-dispositive matter, such as the privilege determinations made in this case, the Court must

modify or set aside all or part of the magistrate judge’s order if it is “clearly erroneous” or

“contrary to law.” FED . R. CIV . P. 72(a); see also LOC. CIV . R. 72.2(c). This standard is met

when, “although there is evidence to support [a determination], the reviewing court on the entire

evidence is left with the definite and firm conviction that a mistake has been committed.”

Federal Savs. & Loan Ins. Corp. v. Commonwealth Land Title Ins. Co., 130 F.R.D. 507, 508

(D.D.C. 1990) (internal quotations and citation omitted); see also Beale v. District of Columbia,

545 F. Supp. 2d 8, 13 (D.D.C. 2008). The Court is convinced that such mistakes were made

here.

               As noted, Magistrate Judge Kay reviewed thirteen documents consisting of

42 pages with respect to NPS’ claim of attorney-client privilege. The plaintiff has filed

objections with respect to only seven of those determinations. Two of the documents —

Document Nos. 0020-0022 and 0023-0024 — are described by Ms. Mendelson-Ielmini in her

declaration as “edited draft letter[s],” and one of them has “attorney’s hand-written notations” on

it. While either or both of these draft letters might constitute attorney work product if drafted by

an attorney — and there is no representation that they were — or be a part of the deliberative

process, NPS does not invoke either of those privileges with respect to these documents. The

Court carefully has reviewed these two documents and concludes that neither draft letter is

protected by the attorney-client privilege. With respect to the hand-written notations on

Document No. 0023-0024, while they are very difficult to read, they may be attorney work




                                                  2
product, but a review of them makes clear that they are not protected by the attorney-client

privilege.

               With respect to four other documents — Document Nos. 0032-0033, 0034-0035,

0036-0037, and 0038-0039 — Ms. Mendelson-Ielmini’s declaration makes clear that NPS claims

attorney-client privilege only with respect to the hand-written notations by a Solicitor’s Office

attorney on each of the draft excerpts of an undated Park Service permit; NPS does not claim the

privilege with respect to the draft excerpts themselves. Again, the Court carefully has reviewed

the hand-written notations on each of these documents. There are very few notations on any of

them, and the few notations consist largely of such words as “designated,” “leading up to,” and

“non-bold.” Such notations are attorney work product in the colloquial or common usage sense

because an attorney made them, but they likely would not enjoy the protections of the attorney

work product or deliberative process privilege. Regardless, since the only question before the

Court is whether they are subject to the attorney-client privilege, the Court confidently concludes

that the privilege does not apply.

               As for the final document, a Park Service permit — Document No. 0016-0018 —

Magistrate Judge Kay found that it was not privileged and that it should be produced, but

permitted the hand-written markings made by a Solicitor’s Office attorney to be redacted

pursuant to the attorney-client privilege. The Court agrees with Magistrate Judge Kay that the

document is not privileged but disagrees with his conclusion that the hand-written markings are.

Those markings consist entirely of the word “excerpts,” arrows directed to certain paragraphs,

and the circling of certain language. The Court does not see how such markings are protected by

the attorney-client privilege. For the foregoing reasons, it is hereby


                                                  3
               ORDERED that Magistrate Judge Kay’s Memorandum Order of December 9,

2010 [Dkt. No. 120] is set aside; and it is

               FURTHER ORDERED that the documents discussed herein must be disclosed

promptly to the plaintiff.

               SO ORDERED.




                                                   /s/
                                                  PAUL L. FRIEDMAN
DATE: June 23, 2011                               United States District Judge




                                              4